MEMORANDUM **  Abram Paul Walter appeals from the district court’s order granting authorization for funds to be paid from his inmate trust account toward his restitution obligation, the court’s denial of his motion for reconsideration of that order, and the court’s amended judgment establishing a restitution payment schedule. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Walter’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Walter the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Counsel’s motion to withdraw is GRANTED. AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.